OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the decision of the Unemployment Insurance Appeal Board should be reinstated.
There was substantial evidence to sustain the finding of the referee, affirmed by the Unemployment Insurance Appeal Board, that Dineen was an employee rather than an independent contractor. There was evidence that it was a matter of choice with the individual salesman (rather than the employer) whether he be treated as an "employee” or an "independent contractor”, and that the substantial differences in treatment after the choice was made were in tax and profit sharing consequences rather than in the amenability of the salesman to the employer’s direction.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.